DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ RCE of 1/11/2022 has been considered and entered in the record. Claims 1-3 and 5-12 are under consideration. The following new rejections are made in view of Applicants’ amendments. Applicants’ arguments are moot in view of the new grounds of rejection. The Examiner respectfully suggests incorporating language in the independent Claim to the effect that the word lines or their position are configured to measure the fin height, in order to obviate the rejections of record. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 2013/0228778) in view of Lin et al (2021/0159129), and in further view of Lee et al (US 2018/0175045) “Lee ‘45”,  or Lee et al (US 2019/0067294) “Lee’ 94” .
	With respect to Claim 1, Tsai et al  discloses a fin height monitoring structure (Figures 1A and 1B) comprising: a substrate (Figure 1B, 20) comprising a first region (Figure 1B, left portion)  and a second region (Figure 1B, right portion); a plurality of isolation structures (Figure 1B, 18) located in the substrate of the first region to define at least one active area, wherein the substrate in the at least one active area has at least one fin (Figure 1B, 14A) higher than the plurality of isolation structures (Figure 1B, 18). See Figures 1A to 1B and corresponding text, especially paragraphs 7 to 15. Moreover, Tsai et al discloses the use of gates (Figure 1C, 10 and corresponding text). 
	However, Tsai et al do not disclose “a first word line located on the plurality of isolation structures of the first region and on at least one fin of the first region; and a second word line located on the substrate of the second region”;  ” wherein the second word line is not located on the plurality of isolation structures.”; “wherein a lower surface of the first word line is uneven” and “an entire lower surface of the entire second word line is flat” , as required by the Claims at hand.

It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use word lines in the device of Tsai et al for its known benefit of transmitting signals is testing devices as disclosed by Lin et al. The use of a known components, word lines,  for its known benefit, transmitting signals in testing apparatus, would have been prima facie obvious to one of ordinary skill in the art. 
Moreover, with respect to the limitation “the second word line is not located on the plurality of isolation structures”, omission of an element and its function is obvious if the function of the element is not desired. See Ex parte Wu, 10 USPQ 2031 (BPAI 1989). In the present case, it would have been obvious for one of ordinary skill in the art to place the second word line through the isolation structure, omitting some of the isolation layer under the word line,  and arrive at the presently claimed limitations.  

Furthermore, with respect to the limitations  “wherein a lower surface of the first word line is uneven” and “an entire lower surface of the entire second word line is flat”, Lee ’45 disclose a device having word lines  with unevenly shaped lower surface or even surfaces, which comprises fins. See paragraphs 30-31. Lee ’94 is relied upon to disclose  a device having word lines with unevenly shaped lower surface or even surfaces which comprises fins. See paragraph 35.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use uneven or flat word lines in the device of Tsai et al in view of Lin et al , as disclosed by the Lee et al references, as changes in shape are prima facie obvious in the absence of unobvious results. See In re Dailey, 357 F2d 669, 149 USPQ 47 (CCPA 1966). The use of a known components, word line having different shapes, for their known benefit, transmitting signals in testing apparatus, would prima facie obvious to one of ordinary skill in the art. Moreover, the Examiner notes that the rearrangement of parts, in the present case, putting word lines of different shapes in different locations to reduce interference or to optimize the device design, is prima facie obvious in the absence of unobvious results. See In re Japikse, 86 USPQ 70 (CCPA 1950). 

	With respect to Claim 3, and the limitation “the plurality of isolation structures are located only in the first region”, omission of an element and its function is obvious if the function of the element is not desired. See Ex parte Wu, 10 USPQ 2031 (BPAI 1989). 
	With respect to Claim 5, and the limitation “the first word line and the second word line have a same length and a same width”, duplication of parts for their known benefit is prima facie obvious. See In re Harza, 124 USPQ 378 (CCPA 1960).
	With respect to Claim 6, Lin et al discloses an extending direction of the first word line intersects an extending direction of the at least one fin. See Figures 1, 3 and 12; and corresponding text. 
	With respect to Claim 7, and the limitation “ the first word line and the second word line are made of a same material”, duplication of parts for their known benefit is prima facie obvious. See In re Harza, 124 USPQ 378 (CCPA 1960).
	With respect to Claim 8, the combination of Tsai et al and Lin et al make obvious the limitation “a plurality of trenches are located in the substrate of the first region, and the plurality of isolation structures and a part of the first word line are located in the plurality of trenches”. See Figures 1A to 1B and corresponding text, especially paragraphs 7 to 15 of Tsai et al; and Figures 1, 3 and 12; and corresponding text of Lin et al.
	With respect to Claim 9, Tsai et al disclose the substrate comprises a semiconductor substrate. See paragraph 11 of Tsai et al.

	With respect to Claim 12, and the limitation “the material of the first word line and the second word line comprise a metal”, Official Notice is taken that it is notoriously well known in the art to use metals to  form word lines, for their known benefit of conducting electricity.. 

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 2013/0228778) in view of Lin et al (2021/0159129) and Lee et al (US 2018/0175045) “Lee ‘45”,  or Lee et al (US 2019/0067294) “Lee’ 94” as applied to claims 1, 3-9 and 11-12 above, and further in view of Peng et al (US 2019/0019760).
	Tsai et al,  Lin et al and the Lee references are relied upon as discussed above.
	However, neither Tsai et al nor Lin et al nor the Lee references disclose “the first region and the second region are located on a scribe line of a wafer” or the use of silicon oxide as an insulator as required by the Claims at hand. 
	Peng et al is simply relied upon to disclose the placement of testing devices along the scribe lines (paragraph 22); and the use of silicon oxide as an insulator (paragraph 19).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to position the device of Tsai et al, Lin et al and the Lee et al references in a scribe line region for its known benefit of being removed once the wafer is singulated and the function of the testing device is no longer required  as disclosed by Peng et al. Moreover, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to  use silicon oxide in the device of Tsai et al,  Lin et al and the Lee et al references , for its known benefit as an insulator as disclosed by prima facie obvious to one of ordinary skill in the art. 
With respect to Claim 2, Peng et al makes obvious the limitation “the first region and the second region are located on a scribe line of a wafer”. See paragraph 22.
	With respect to Claim 10, Peng et al makes obvious the limitation “a material of the plurality of isolation structures comprises silicon oxide”. See paragraph 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






AGG
February 12, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812